Citation Nr: 9920296	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a skull fracture.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from May 1949 to December 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (ROIC).  In a March 5, 1969 
rating decision, the ROIC denied, in pertinent part, the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder characterized as a claimed 
"nervous condition" and service connection for a skull 
fracture.  The veteran was provided with notice of this 
decision, and of his appellate and procedural rights by 
letter dated April 1, 1969.  A notice of disagreement with 
respect to the issue of service connection for an acquired 
psychiatric disorder was received on March 11, 1970.  A 
statement of the case on the issue of entitlement to service 
connection for a "nervous condition" was issued on June 4, 
1970.  A substantive appeal pertinent to that issue was 
received on July 31, 1970.  However, no further action was 
taken by the ROIC.  Based on these facts, the Board has 
determined that the issue of service connection for an 
acquired psychiatric disorder has been pending ever since and 
is currently in appellate status.  

In an October 16, 1990 rating decision, the ROIC determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skull fracture.  The veteran was provided 
notice of this decision and of his appellate and procedural 
rights in a November 2, 1990 letter.  In a February 14, 1991 
rating decision, the ROIC granted the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes, effective from November 9, 1990.  The veteran was 
notified on this determination and provided notice of his 
appellate and procedural rights in a letter dated March 8, 
1991.  

A notice of disagreement with the October 16, 1990 rating 
decision was received on October 28, 1991.  A statement of 
the case on the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a skull fracture was issued on 
November 12, 1991.  A substantive appeal was received on 
January 6, 1992.  A notice of disagreement with the February 
14, 1991, effective date of the award of a permanent and 
total rating for pension purposes was received on March 4, 
1992.  A supplemental statement of the case on both of the 
above issues was sent to the veteran on April 10, 1992.  The 
appeal was received at the Board in July 1992.  

By letter dated August 10, 1992, the Board remanded the case 
to the ROIC for the purpose of affording the veteran a 
requested personal hearing.  On November 19, 1992, the 
veteran appeared and presented testimony before the 
undersigned member of the Board, sitting at the ROIC.  A 
transcript of the hearing is of record.  At that hearing the 
veteran indicated that he wished to withdraw from appellate 
consideration the issue of an earlier effective date for the 
award of nonservice-connected pension benefits.  Therefore, 
the Board will give no further appellate consideration to 
that issue at this time.  The appeal was received back at the 
Board in December 1992.  

In March 1994, the Board remanded the case to the ROIC for 
further development.  Additional medical records were 
received in May and June 1994.  By a rating action in August 
1994, the ROIC confirmed the previous denial of the veteran's 
attempt to reopen his claim for service connection for 
residuals of a skull fracture and for his claim for service 
connection for an acquired psychiatric disorder.  A 
supplemental statement of the case was issued in August 1994.  
Following the receipt of additional VA treatment records, a 
supplemental statement of the case was issued in October 
1994.  

In February 1997, the Board again remanded the case to the 
ROIC for further development, which included a request to 
obtain the veteran's records from the Social Security 
Administration and also to contact the veteran to clarify 
whether or not he wished to be represented by a  Service 
Organization.  A letter was received from the veteran in 
August 1997 in which the veteran stated he no longer wished 
to be represented by any organization.  Further, a letter was 
received from the Social Security Administration in August 
1997 which stated that the veteran had been denied disability 
benefits and was in receipt of retirement benefits and that 
his records had otherwise been destroyed.  A supplemental 
statement of the case was issued in June 1998.  

In October 1998, the Board once again remanded the case to 
the ROIC for still further development.  A supplemental 
statement of the case was issued in April 1999.  The appeal 
was received back at the Board in June 1999.  The veteran is 
not represented in this appeal.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a skull 
fracture by the ROIC in March 1969; this decision was not 
appealed within one year of notice thereof.  

2.  The evidence submitted since the March 1969 rating action 
consisting of copies of the veteran's service medical records 
is not new as similar evidence was considered in March 1969, 
and the new evidence which was submitted since March 1969 
consisting of the veteran's testimony and contentions and 
medical records dated after 1969 and a Social Security letter 
is not so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
residuals of a skull fracture.  

3.  There is no competent medical evidence of an acquired 
psychiatric disorder, including schizophrenic reaction, in 
service; and a psychosis was not manifested to a compensable 
degree within 1 year after service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's acquired psychiatric disorder including 
schizophrenic reaction, paranoid type, and the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The March 1969 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim for residuals of a 
skull fracture.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a 
claim for service connection for 
residuals of a skull fracture.

Legal analysis.

When the Board or a regional office has disallowed a claim, 
it may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," 
in Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  In 
Colvin, the United States Court of Appeals for the Federal 
Circuit stated that the Court "impermissibly replaced the 
agency's judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United State Court of Appeals for the Federal Circuit in 
Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin which, the 
Board notes, was reiterated in Evans.  Inasmuch as the 
definition of "new" was not addressed by the United States 
Court of Appeals for the Federal Circuit, it appears that 
guidance in that regard provided by the Court is consistent 
with the controlling regulation.  However, the regional 
office and the Board should no longer require that new 
evidence create a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome to reopen the 
claim.  Rather, the regional office and the Board should only 
require that new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
to reopen the claim.  

In this case, the ROIC in the November 1991 Statement of the 
Case provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a).  In a Supplemental Statement of the Case (SSOC), 
dated in April 1999, the ROIC also considered the case under 
the standard set forth in Hodge regarding whether the 
evidence currently submitted was new and material.  In its 
analysis and reasoning, the ROIC found that the evidence 
submitted was not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

When the claim for service connection for residuals of a 
skull fracture was denied by the ROIC in a final rating 
action in March 1969, the record included the service medical 
records which showed that the veteran was admitted to a 
hospital in September 1944 in a semi-conscious state after 
being struck by a trolley; a provisional diagnosis of DU 
(diagnosis unknown) (fractured skull) was reported.  An 
examination was essentially negative except for lacerations 
about the face and eye.  An x-ray study of the skull was 
normal; a neurological evaluation was also reported to be 
normal.  The final diagnosis was lacerated wound of the face.  
The record also included a private hospital report dated from 
June 1964 to September 1964, which showed that the veteran 
was hospitalized and treated for a psychiatric disorder; this 
report does not contain any reference to a fractured skull 
during service.  The record also contained the veteran's 
application for service connection where he claimed a 
fractured skull in 1944.

The ROIC's March 1969 decision denied the veteran's claim for 
service connection for a skull fracture, based on a finding 
that the record did not show that the veteran suffered a 
fractured skull in service nor was such an injury noted at 
the time of the veteran's discharge from service.  

The evidence received since the March 1969 decision 
essentially consists of: copies of veteran's service medical 
records; a VA hospital summary dated in November 1990; 
veteran's testimony offered at a personal hearing at the ROIC 
in November 1992; a VA outpatient treatment report dated in 
June 1991; a private treatment report dated in May 1977; VA 
outpatient treatment reports dated from July 1989 to March 
1992; VA outpatient treatment reports dated from September 
1989 to July 1990; a letter from the veteran dated in January 
1995; a report of contact (VA Form 119) dated March 20, 1996; 
a statement in support of claim (VA Form 21-4138) dated in 
March 1996; and a letter from the Social Security 
Administration dated July 29, 1997.  

The evidence submitted since the March 1969 rating action 
consisting of copies of the veteran's service medical records 
is not new as similar evidence was considered in March 1969.  

The new evidence which was submitted since March 1969 
consisting of the veteran's testimony and contentions and  
medical records dated after 1969 and a Social Security letter 
is not material as it is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for residuals of a skull fracture.

The medical evidence submitted is new in that it was not 
previously of record when the ROIC reviewed the veteran's 
claim in 1969.  However, the evidence is not material because 
it does not tend to demonstrate that the veteran currently 
has a disability of the head or experiences any residuals 
from a skull fracture.  The newly submitted evidence only 
shows that the veteran complains of experiencing headaches, 
dizzy spells and blackouts which he attributes to the 1944 
in-service event.  However, clinical findings have been 
normal and a diagnosis of a skull fracture or any residuals 
therefrom has not been made.  For service connection, there 
must be evidence of disease or injury in service and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, because the newly submitted medical evidence fails 
to show that the veteran currently experiences disability of 
the head, skull fracture, or residuals therefrom, it does not 
bear directly or substantially on the specific matter at 
issue and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

In November 1992, the veteran testified that while in the 
Naval Hospital in October 1944, the doctor brought him to the 
x-ray room and showed him what he considered to be a fracture 
of the skull.  The veteran indicated that he developed dizzy 
spells and blackouts over the years as a result of the 
fractured skull in service.  While this evidence is new 
insofar as it was not previously considered by the ROIC, it 
is not material as it provides no evidence of a nexus between 
any current symptoms which he now suffers and his period of 
military service.  More importantly, the Board notes that the 
veteran is not qualified to give a medical opinion as to the 
etiology of the current symptoms.  The Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran is not shown to be other than a lay party, and 
therefore he can not provide competent evidence as to medical 
diagnosis or causation.  Thus, his assertions cannot provide 
a foundation to reopen a claim that has been previously and 
finally denied.  Moray v. Brown, 5 Vet. App. 211 (1993).  

The Social Security letter while new is not relevant and so 
it is not material.

For the reasons and bases set forth above, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for 
residuals of a skull fracture.  38 C.F.R. § 3.156 (1998).  

II.  Service connection for an acquired psychiatric disorder.

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran's current disorder either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Where a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology postservice.  38 C.F.R. 
§ 3.303(b) (1998).  In addition, where a veteran served 
ninety (90) days or more and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there was no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 111, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Alternatively, a claim may be well-grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
that claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 80 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for purposes of determining whether the claim is well-
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the veteran in 
this regard are not sufficient to establish a plausible claim 
as they are not competent to offer medical opinions.  
Espiritu.  

After careful review of the evidentiary record, the Board 
finds that the service medical records are completely devoid 
of any finding or diagnosis of a psychiatric disorder.  More 
importantly, while the postservice medical records reflect 
findings of a psychiatric disorder, diagnosed many years 
after service, no competent medical evidence has linked any 
psychiatric disorder to the veteran's military service.  
Consequently, the claim is not plausible and, therefore, not 
well-grounded.  Caluza.  

For these reasons, the Board finds that the veteran has not 
met the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for an acquired psychiatric disorder is 
plausible or capable of substantiation.  Therefore, the Board 
finds that this claim is not well-grounded.  See 38 U.S.C.A. 
§ 5107(a).  

Although the Board has considered and handled this claim on 
grounds different from that of the ROIC, which denied the 
claim for service connection for an acquired psychiatric 
disorder, on the merits, the veteran has not been prejudiced 
by the Board's decision.  This is because in assuming that 
the claim was well-grounded, the ROIC accorded the claimant 
greater consideration than his claim in fact warranted under 
the circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, as the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder does 
not cross the threshold of being a well-grounded claim, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection for an acquired psychiatric 
disorder, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a skull 
fracture, the appeal is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

